695




          OFFICE OF THE ATTORNEY GENERAL   OFTEXAS
                           AUSTIN
  GROVERSELLERS
  ATTORNEYGENERAL




aM a&o your kttrr o? January W, 19415,8tatioSthe purporr for
*hiah the eoo11tylntandrd to UBO tb monof, ar followe;
                                                                     696



Mr. A. J. Riley, pge 8




dat4& ~~~~~~~ Uth, 1945, th0 BOd    mmhnd       W   the de8irOdi&a-
tion, th6 prrtinont p6rt boiag aa follim3:

             "ranreoontly approved a alalm of Van Zendt
       wty    tofor
                 addltionrl'St&t~
                                Aid On theirRoad Dlr-
       trfet fto.1 Bonds dated 8-1-U. In ajqro~ingthis
       oiaiprwe also paid to th4 LotOl3d Road AcOoont af
       ya &a* County #S3.83O.S9Npnsonting ratroaatlvo
       payiorntsdue on that iSSUe*
            *on 00t0bsr lo, 1999 Van ZPodtCounty rotod to
       pm&&a the roada of DietrUt     Xo. 1 and ismwd Van
       &tat Coonty.RQad Bonda, Serbe ‘A’ Uatod 10-10-29
       to ibad Dit$triot No. 1 to aoweneate them for the
       Road DistriotXo. 1 Bond* outstanding. ror that
       roamn the above iaenti0Bod  iUd8 mm0 creditedto
       the &torsJ   Road Aoaountor Van Zenat Countyand not
       to Road Dietriot XO. 1.
             I. * 1

            "Th4 Couuty*e p8rt ot th4 rowlroa4nt6    for thi8
       fisoal ~a0 ia W4,bSbA3~    and an the credit to thalr
       hto&sl Road Aoaount waa not more than that twoant.
       tho~sntirebalance W(LBcredftodto the 6inking funds
       or their County Latorelkoad Bond iam       io aompl~-
       anoe with Saotion 6,   Sub-mot&n   ‘8’ or deenat. ~1l.l
       x0. 89."

            The portiaeut pat Ot Mb-notion h, Station 6 of C&p
 tar SE4, dot8 48th Lsglalatun, RSguLar timion, 1943, road8 86
 r0uws 2

             w?~df# rcmain~g    in th4 Lateral  Road Puud of any
       oounty, after the palsant     of aaId right-of-wayobliga-
       tlona, shall b9 un& by the oopaty for payfog the am-
       turing prinofpall,  tntersst,   and ainkling<und roqufrs-
       aonts, duo by tho oounty'iathat flmaal y44r on bonds,
       warrants, or other avidanoaa or lndobtedmtm       rt&ohrsre
       legally fsauwl by suoh uowty      or road dlstrlotm prior
       to January 8, 1939, the pWti8        at *ioh were actually
       4xpend46 in ths oonetruotion or lapro+~~nt or lateral
       county roads.     Psyment 't0.b mado ratablyupon t%
       prlnoipaland iutsre6t. on th4 patwing road bond obli-
       ptlon# of said county Sor ~8uohflati years. m.y
       funda rdmlning in the Lateral Reed Fund of any aoctnty
                                                                                         697’




        situ the payaent or mid prlnolpal, lntbreot, and
        siak&ig toad rugalrm4nts due or aaturlng in t4t
        Slnoal year 011bonds OL!warrsnte   walah wore logally
        Iaiue& .by m&oh oounty ~2 soab dlatrlot &or to.
        Juuury   8 1939, the ptoeQcrdS0s.whloh ware aOtUa1l.T
        lX~&U%C&.fm the fBOUOtTU48~Ott OT &SpOVeiI+t Or lateral
        oouhty zoad18,uaybe tmed by tin eoanty tinderdiraotlon
        of t4 C&ml~elc~ne?r,  Uouxt for any one or a&l oftthe
        rollowfng purpoaem,~(a) for the.aoqtWlt~on 01 rlgbt-
        of-ways for .aoaatylaterd roads rod la tR0 gayaunt
        or loge1 obligatlonr j~~oarradtharafor prior to January
        a. 19391 (b) ror the donrtruotlon   or lmpro*set of
        oouatymerax rosas;.Cokror the pur0~80of ou~pla-
        aontingruadn.appropriatedby the 'Clnltad
                                              Statea Oororn-
        i04a.r0r plofks    progrs0~   bdninL0tmion~             trishr~ay 40n-
        otruatioa;and owh ot4t     grarrrto of B~Saml   Bbnda as
        ray 4 010daavaflable to the oountieo 0r this atate
        r0c -46ontyletoralrood eoonotruatfon~     ants(4%)for the
        purpo8e4 oi ooope~atlrrg with the Stats    Bightmy Da-
        partmod  Ma t4 f4daral ao*4rnm4nt                 In    till4 c4netrliot~on
        or tua-to-mark& roads. *




           w# thlak it noosooary firat to amlyau and sot out in
detail the purposea for whloh the money in t4   Lateral RoaA &x&d
may be ~oxpondedby a oounty:

           (1) The Eirat money arlooetsd to a county mast be wed
to pay t4 prlnblpal, lnteruat an6 sinklug fund requ&enwats of
bonds and umrranto lrewd prior to Janmry 3, 1939, t4t     ware
aaetually expend&d ln aoquirlng rights-of-wayfor State detilgncrted
hlghuago.*

             (8)   Any    money roaw4lnlng    la   oeid        run5   titer   raauiro-          -
 aunt(1) hae beea set, amat be PI)edrio.pal th6 prtaoLpa1, iMx~eo8
aud slukln$ tuad raqulromanta due by t4    oounty in that rl~oal
yeas, rhloh weru 188~l   by t4 OOuobY ptfOr   $0 Janaary 8, 1939,
and whiah usra used for t4   coaMmtotlon aad lmprovuaontof
oounty lateral roads.
           Aooord~   to t4 luformatlonturalohed by the Boa+ of
 Counts and Dletriet Road Indebtedties.8afb Board allow4d Van
 @adt-County )H3,837.59; t4 oowt needsd #S&656.35 to meat
'the requirementsnumbemd. (1) and4 8) above.  The Board stat&l
 t4g t4y Bad oredit~d,thu,ehtireamouut   to the sinkingfuala
 Or t4lr county Latefal Road Bond lOau40 for the pllrpooeoset
 out abovo as (1) and (2).
           ft la our opialoa that the ~e,qulrsaento
                                                  set out above
a* (1) ma (8) are mandatoryand the aotlon 0r the Boardoin the
matter  waa.oorre~t, and Van Zandt County, therefore, doss not
ham a balanao rsmalning in the Lateral Road Fund to be wed for
w    P-9-*.
          We xow anawar fha puestlon an to whether Van Zandt
Goulktynay &wruuy p&o* fund6 0r the Uteral Road Fun4 in the
County Road arib Bridge Furid. We bat. been unable to find any
s~~~oifie92wislon In Chapter 384, emapt ths followl~:

           “lx the event that the fllndb80 reoelveh by tbo
    oouxty from the Latmal Rosa Ae00unt are in exoo8a o?
    tho  amount   required to !af~tthe prinoipeland interest
    of ~it8 maturlas road bon4 obllgstionatot the naxt f&G.
    oal year, the Comialosioxer8 Court W      slsab to Lse auah
    exe968 wrmy alloaated                 tlm Lateral Road Aa-
                               to it rIyIpI;
    count, ati in luoh evatat,    it shall notWy, in wrltln~~,
    the said Boar&, oilits oloetlon to make use b? ealil
    money. Yhoreupon, aaid Board shall ramit 8alQ balmoe
    to be utilized for euvh pur9oeb to the,County Tmasuros
    of rrrohosunty, sal% akami~to b# dsposltsd by tho County
    Treasurer Zn aaor'danoewith law end the PLUM)shall be
    utllisedbg tha oowaty, aot%r@through the Colas;leslonera
    Court, Per the aonetruotionof lateral roads. * * **.,. ,.PPT.

         The abova pzovleLon is indeflnlteand ot little help in
answerlngth* Qustlon;    howover, ln othof parts or the Jiotwe rind
rsierenooaabe to the term    "Ldwal aOad Aooountw or %atorsl Road
Pund." At page SO1 o? Chapter J&O, we flnd the fol&orin~r

         rr** * the Board shall oradltthe Lateral Road
     iroootlnt
             of each oounty or defiwd road dletrlot wit&
     the net balenoe aontrlbutedby auah oounty or road
     district toward the retlxumemtof Bald ellgfble
     obllgatlo58,and eald funds 80 eredltod to any oouaty
     or betine road diotEto$ SMJ be amd or upended by
     the oountlctsand hidud road dletrlota for the per-
     908s~ euthorlsed 15 fhls Seotfon. *  *"
                                          l




          8ootiox 9 or the Aot wt4keeit a rel0ny ?o~ the county
judge or oountg ~onrmlseloneroto use any of the money in the Latsrel
iioadAooount-; for anp 9ur9oposoe
                               other than thoae,authorlsedby this
Aat. Ta~&~t.he pr’b~ialona of the hot.ae a whole. and the taot that
panal provisionir oradofor mloappro9rlationo?~t.he ?unds, IW am
of the opinion t&t ths.Leglslaturadid not lntead that tbQ,atan?y
                                                             :+:   6gg




  appr6pPlatedmdev tba Aot to bo used bxtbe Comiiasione~a~
  Court8 in their d~aoretlonfor the row pu2pOaea, listedaa
  (a), (b), (0) and (d) on po80 502 6f the prinbadAot, ahoqld
  bo.oo411Ingladwith the ~oouuty~a aepaxwtefunda. Wo are,
  them.r0m, 0r the opinionthat the mow eppraprlatadto th0
  oountt.8rmdarra.+l A& tinnotbe mid into I@ CouxtyRWd
  and BridgeZhaad,but oonxtrmlngthe Aat as a @poZe, and tak-
  ix& into oonaideratioa also..publiopoliay,ireWnL the funda
  alloQ&+d by the Board of County and DistFlatInd~btsdneaa
  shouldbe kept in a separatefund by thq oounty.
               IO J~IJPletter or JanrUrm18, 1945, you at&e that
1: van Zmflt County plane to ua* the money reoeitedSWm tba Board
    or countyand DiatrlotRoad Indebtednessto pay outstanding
  '.obligationsagainatVan !&ndt CountyRoad and Bridge Fund for
    Iollohlneryplardla8.d ill 1944. The Aqt is plain and lthorises.
i:.',~,.,
    only obl atlona laanedprior tb January2, 1939 tb partlol~ts
   ~.
: : lu the’La
            '& -i   maclAooount. nimr0~ any obligationUmumad
-: ix 1984 oannotparticipatein said funds.

                                       Yauralrezyg?ul~
                                 AFTORRRY   -      07 TXAS

                                  BY